DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1-4,6-7,9,11-12,14-15,18-21,24,26,28-31,35-38,43,45,48 and 59-60 are pending in the application. 

Claim Objections
Claim 59 is objected to because of the following informalities: the instant claim 59 depends from canceled claims. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4,6,7,9,11,12,14,15,18-21,24,26,28-31,35-38,43,45,48,59 and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johannesen et al. (US 8,529,874B2) in view of Hedoux et al. (J. Pharm. Sci. 2013, 102, 2484-2494).
Johannesen et al. (US 8,529,874B2) discloses the conjugate of formula I 
    PNG
    media_image1.png
    79
    118
    media_image1.png
    Greyscale
where Z1 is attached to the N-terminus of cMBP, and is H or MIG; Z2 is attached to the C-terminus of CMBP and is OH, OBc, of MIG, where Bc is a biocompatible cation; cMBP is a cMet binding cyclic peptide of 17 to 30 amino acids which comprises the amino acid sequence (SEQ-1): 
    PNG
    media_image2.png
    41
    291
    media_image2.png
    Greyscale
wherein X1 is Asn, His of Tyr; X2 is Gly, Ser, Thr or Asn; X3 is Thr or Arg; X4 is Ala, Asp, Glu, Gly or Ser; X5 is Ser or Thr; X6 is Asp or Glu; and Cysa-d are each cysteine residues such that residues a and b as well as c and d are cyclized to form two separate disulfide bonds; MIG is a metabolism inhibiting group which is a biocompatible group which inhibits or suppresses in vivo metabolism of the cMBP peptide; L is a synthetic linker group of formula –(A)m- wherein each A is independently -CR2-, -CR=CR-, etc.; each R is independently chosen from H, C1-4alkyl, C2-4alkenyl, etc.; m is an integer of value 1 to 20; n is an integer of value 0 or 1; IM is an optical reporter imaging moiety suitable for imaging the mammalian body in vivo using light of green to near-infrared wavelength 600-1200 nm (column 2, lines 28+; column 3, lines 1-14) which encompasses the limitations of the instant claim 1.
The peptide sequence (SEQ-1) can have at least one amino acid residue with a side chain suitable for facile conjugation of the –(L)n[IM] moiety. 
Suitable such residues include Asp or Glu residues for conjugation with amine-functionalized –(L)n[IM] groups or a Lys residue for conjugation with a carboxy- or active ester-functionalized functionalized –(L)n[IM] group. The amino acid residues for conjugation of functionalized –(L)n[IM] are preferably locate at the C- or N-terminus (column 5, lines 55+; column 6, lines 1-14).
In addition to Seq-1 an Asp or Glu residue within 4 amino acid residues of either the C-or N-peptide terminus of the cMBP peptide, and -(L)nIM is functionalized with an amine group which is conjugated to the carboxyl side chain of said Asp or Glu residue to give an amide bond; or a Lys residue within 4 amino acid residues of either the C- or N-peptide terminus of the cMBP peptide, and –(L)n[IM] group is functionalized with a carboxyl group which is conjugated to the epsilon amine side chain of the Lys residue to give an amide bond (column 6, lines 20-41) which encompasses the limitations of the instant claims 2 and 3. 
The cMBP comprises
    PNG
    media_image3.png
    53
    334
    media_image3.png
    Greyscale
and 
    PNG
    media_image4.png
    57
    332
    media_image4.png
    Greyscale
which encompasses the instant claim 4.
In cMBP further comprises addition to SEQ-1, SEQ-2 or SEQ-3 at either the N- or C-terminus a linker peptide which is chosen from 
    PNG
    media_image5.png
    83
    242
    media_image5.png
    Greyscale
 or 
    PNG
    media_image6.png
    78
    337
    media_image6.png
    Greyscale
(column 6, lines 52+; column 7, lines 1-6) which encompasses the instant claims 6 and 7.
The cMBP peptides have Z1=Z2=MIG and most preferably have Z1= acetyl and Z2= primary amide (column 7, lines 7-9) which encompasses the instant claim 9.
The IM groups comprise a dye, particularly cyanine dyes which have wavelengths 600-1000 nm (column 4, lines 52-57; column 7, lines 18+; column 8, lines 48+; column 14, lines 19-25) of the instant claim 11.
The conjugate may be provided as a lyophilized powder in a suitable container or vial. The lyophilized formulation provided in a kit may optionally contain cryoprotectants (e.g. mannitol, etc.) (column 13, lines 40+), pH adjusting agents (e.g. phosphate or TRIS) to provide a pH approximately 4.0 to 10.5 (column 12, lines 1-19), fillers, tonicity adjusting substances, etc. (column 11, lines 5-21).  
The formulation can be combined with a biocompatible carrier to yield a composition in a form suitable for mammalian administration (column 11, lines 1-4) which encompasses the formulation of the instant claim 35.
The kit comprises the imaging agent may be in a sterile, solid for such that, upon reconstitution with a sterile supply of the biocompatible carrier , dissolution occurs to give the desired pharmaceutical composition (column 13, lines 33-39) which encompasses the instant claim 37.
The  phosphate and TRIS buffer of the disclosure encompasses the phosphate and alkanolamine buffer of the instant claim 21. The mannitol cryoprotectant of the disclosure encompasses the mannitol lycoprotectant of the instant claim 24. The pH of the disclosure encompasses the pH of the instant claims 14,15 and 36. The tonicity adjusting substance of the disclosure encompasses the tonicity regulator of the instant claim 26.
The cyanine dyes of formula III 
    PNG
    media_image7.png
    108
    300
    media_image7.png
    Greyscale
comprise R1 and R2 are H or SO3M and at least one of R1 and R2 is SO3M1, where M1 is H or Bc; R3 and R4 are C1-4alkyl or C1-6 carboxyalkyl; R5,R6,R7 and R8 are Ra groups; wherein Ra is C1-4alkyl, C1-6carboxyalkyl or –(CH2)kSO3M, where k is an integer of value 3 or 4 with the proviso that the cyanine dye has a total of 1 to 4 SO3M1 substituents in the R1,R2 and Ra groups (column 8, lines 48+; column 9, lines 1-5) which encompasses the instant claim 12. 
The pharmaceutical formulation can be used for in vivo diagnostic imaging after administration to a mammalian body (column 14, lines 26+) which encompasses the instant claim 38.
Multiple dose containers comprise a single bulk vial (e.g. 10 to 30 cm3 volume) which contains multiple patient doses or dosages suitable for a single patient in a suitable container (column 11, lines 38-48). 
The method of imaging includes the steps of administering the formulation to a subject, illuminating a tissue surface of the subject with an excitation light, detecting fluorescence using a fluorescence detector, filtering the returning light and forming an image (column 14, lines 36+) which encompasses the instant claim 43.
A FDPM (frequency-domain photon migration) method of imaging includes the steps of exposing light-scattering biological tissue of said mammalian body having a heterogeneous composition to light from a light source with a pre-determined time varying intensity to excite the imaging agent, the tissue multiply-scattering the excitation light; detecting a multiply-scattered light emission from the tissue in response to said exposing; quantifying a fluorescence characteristic throughout the tissue from the emission by establishing a number of values with a processor, the values each corresponding to a level of the fluorescence characteristic at a different position within the tissue, the level of the fluorescence characteristic varying with heterogeneous composition of the tissue; and generating an image of the tissue by mapping the heterogeneous composition of the tissue in accordance with the values of step (c) (column 15, lines 19-36) which encompasses the instant claim 45.
The management of colorectal cancer (CRC) is meant use in the: detection, staging, diagnosis, monitoring of disease progression or the monitoring of treatment (column 16, lines 4-15) which encompasses the instant claims 48 and 59.
The images obtained are of sites of cMet over-expression or in vivo localization (column 13, lines 53-58; claims 15 and 16) which encompasses the instant claims 59 and 60.
Johannesen et al. does not disclose the method of preparing the lyophilized formulation of the instant claims 28-31 or the % weight of API, % weight of buffering agent, % weight of lycoprotectant and when reconstituted has a pH of between approximately pH 6.3 and approximately pH 9. 
Hedoux et al. (J. Pharm. Sci. 2013, 102, 2484-2494) discloses freeze-drying of proteins which are sensitive to different kinds of stresses during a freeze-drying cycle (abstract; p2484, left column, Introduction). The proteins are mixed with cryoprotectants during freezing and lycoprotectant during the drying stages (p2484, left column, Introduction). Sugars are both efficient cryoprotectant and lycoprotectant (p2484, right column, Introduction; p2485, left column, second paragraph).
The freeze-drying procedure includes (1) freezing, (2) primary drying and (3) secondary drying (p2485, Freeze-drying procedure). The temperature and pressure variations during the three stages of a lyophilization cycle is shown in figure 1. The pressure is less than 1000 mbar throughout the three stages (Figure 1) which encompasses the instant claim 31. In the first stage (1), the formulations were systematically cooled down to -45°C, primary drying –(2) was performed at -45°C and thereafter the temperature was heated up to 40°C for secondary drying (3) (Figure 1; p2485, left column, first paragraph) which encompasses the instant claims 29 and 30. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary and/or optimize the amount of an API, buffering agent, lycoprotectant provided in the composition, according to the guidance provided by Johannesen et al., to provide an imaging composition having the desired properties such as the desired concentrations to yield a formulation that has the pH of approximately 4.0 to 10.5 and sufficient protection against the stresses of lyophilization for use of in vivo in a mammalian subject for the method of imaging without toxicity that may cause harm to the subject. It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the standard freeze-drying technique of Hedoux et al. comprising a lycoprotectant sugar for the formulations, comprising a sugar cyroprotectant, of Johannesen et al. for the advantage of protecting the conjugate against the different kinds of stresses during a freeze-drying cycle. 

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/               Examiner, Art Unit 1618